Title: To George Washington from Henry Knox, 8 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, April 8th 1794.
          
          I have the honor to enclose, the copy of a letter, just received from the Governor of
            Maryland, dated the 3rd instant, and submit to your
            consideration, whether any measures ought to be taken respecting the defence of the
            harbor at Annapolis. I am Sir, Most Respectfully Your obedt:
            Servt:
          
            H. Knox secy of war
          
        